The defendant, John S. Baldwin, was tried at January Term, 1942, of the Superior Court of Durham County, before R. Hunt Parker, Judge, and a jury, upon a bill of indictment charging the defendant with the murder of one Dr. Randolph Jones, Jr., which resulted in a conviction of murder in the first degree and sentence of death. From this judgment the defendant gave notice of appeal and obtained an order permitting him to appeal in forma pauperis.
The defendant has failed to serve or otherwise perfect his case on appeal, and, the time therefor having expired, the Attorney-General has caused the record proper to be docketed in this Court with certificate from the clerk of the Superior Court of Durham County, setting forth that no case on appeal has been filed in that court and that the time therefor has expired.
It is stated in the motion to dismiss that "The Attorney-General has been informed by counsel for the defendant that he has carefully examined the record of the trial in this case, and has been unable to find any error which would entitle the defendant to a new trial."
The Attorney-General moved to dismiss defendant's appeal under Rule 17 — 213 N.C. 815.
We have carefully examined the record filed in this case and find no error. The judgment of the court below is affirmed and the appeal is dismissed. S. v. Watson, 208 N.C. 70, 179 S.E. 455; S. v. Baldwin,213 N.C. 648, 197 S.E. 156; S. v. Morrow, 220 N.C. 441,17 S.E.2d 507.
Judgment affirmed. Appeal dismissed. *Page 472